Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 step c), 7, 8, and 9 are objected to because of the following informalities: the use of parentheses in the claim language gives the appearance that the enclosed language is optional. It is advised that the parentheses are removed. Appropriate correction is required. 
Claim 9 objected to because of the following informalities: Line 2: amend “NH4HF2” to “NH4HF2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leaching process" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 2-3 and 6-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102690961A, hereinafter “Li”) in view of Rodriguez et al. (WO 2015/155684 A2, hereinafter “Rodriguez”).
It is noted that when utilizing WO 2015/155684 A2, the disclosures of the reference are based on US 2017/0022068 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2015/155684 A2 are found in US 2017/0022068 A1.
The Examiner has provided a machine translation of CN 102690961A. The citation of the prior art in this rejection refers to the machine translation.
	
	
Regarding claims 1, 2, and 6, Li teaches a method for extracting lithium by utilizing low-grade alpha-spodumene as the raw material where the raw material is mixed with solid or liquid fluorine-containing substance and sulfuric acid and placed into an aging reactor where the reaction time and temperature are controlled (Li, pg. 2, method step (1)). Li also teaches that after the reaction is completed, the reaction solid phase is leached with water to obtain a mixed solution which is then filtered, evaporated, and concentrated (Li, pg. 2, method steps (2-4)). Li further teaches that the solid or liquid fluorine-containing substance can be one or more of fluorine-containing minerals, fluorine salts, and fluorine-containing liquids (Li, pg. 2, paragraph 11). Further, Li teaches that the reaction can be completed at a reaction temperature of 220°C for 3 hours, i.e., 180 minutes (Li, pg. 3, Example 1).

The raw material being low-grade alpha-spodumene of Li corresponds to a lithium aluminosilicate of claim 1 step (a) and wherein at least a lithium aluminosilicate is α-spodumene, lepidolite, or a combination thereof of claim 2 of the present invention. Mixing the alpha-spodumene with a solid fluorine-containing substance of Li corresponds to step (a) of claim 1 of the present invention. The mixture being heated to a temperature of 220°C for 3 hours in an aging reactor of Li corresponds to step (b) of claim 1 and wherein the heating of step (b) is carried out for a time of 30-300 minutes of claim 6 of the present invention. Leaching with water, filtering, and evaporating of Li corresponds to step (c) of the present invention.
Given that the reaction materials and methods of Li are substantially identical to the reaction materials and methods as used in the present invention, as set forth above, it is clear that a product of the reaction a solid mixture of Li would inherently have at least a compound of the group consisting in lithium fluoride (LiF), albite (NaAlSi3O8), nepheline (NaAlSiO4), leucite (KAlSi2O6), aluminum fluoride (AlF3) and ammonium hexafluorosilicate ((NH4)3SiF6) as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

However, Li does not explicitly disclose wherein the solid compound is selected from the group consisting of NaF, KF, or NH4F2 and d) carrying out at least a leaching process of the solid mixture obtained in step c) using as leaching agents compounds selected from the group consisting of sodium hydroxide (NaOH), calcium chloride (CaCl2), sulfuric acid (H2SO4) and subsequently filter and dry.
With respect to the difference Rodriguez teaches a process for obtaining lithium compounds and intermediate compounds where a fluorine compound is added to a lithium aluminosilicate (Rodriguez, [0014-0015]). Rodriguez also teaches that the fluorine compound may be any fluorine compound, including HF, NaF, KF, NH4F2, CaF2, or combinations thereof (Rodriguez, [0019]). Moreover, Rodriguez teaches that the products from the lixiviation are treated with an amount of NaOH and then subjected to filtration and evaporation (Rodriguez, [0132-0136]).
As Rodriguez expressly teaches the fluorine compounds helps to break down the α-spodumene into lithium intermediates and the use of NaOH on the lixiviation products helps to precipitate out the intermediate compounds from the solution (Rodriguez, [0019] and [0133-0136]). 
Li and Rodriguez are analogous art as they are both drawn to a method of producing lithium compounds using fluorine-containing compounds and an acid leaching process (Li, Abstract; Rodriguez, Abstract).
In light of the motivation to use HF, NaF, KF, NH4F2, CaF2, or combinations thereof as the fluorine compound and also adding NaOH as a leaching agent, filtering, and evaporating as taught in Rodriguez above, it therefore would have been obvious to one of ordinary skill in the art to use HF, NaF, KF, NH4F2, CaF2, or combinations thereof as the solid fluorine-containing substance in Li as well as performing a second leaching step using NaOH after the water leaching process of Li in order to break down the α-spodumene into lithium intermediates and precipitate out the intermediate compounds from the solution (Rodriguez, [0019] and [0133-0136]), and thereby arrive at the present invention.

Regarding claim 3, while Li teaches that the alpha-spodumene is used as the raw material, Li does not explicitly disclose wherein in step a) the aluminosilicate particles comprise a size between 29 and 200 µm.
With respect to the difference, Rodriguez also teaches that particle size of the alpha-spodumene ranges from 29-200µm (Rodriguez, [0019]).
As Rodriquez expressly teaches when the particle size increases, a decrease in mineral conversion occurs due to the fact that the contact surface between the solid and the lixiviating agent decreases, which causes a decrease in mineral conversion (Rodriguez, [0129]).
In light of the motivation to have alpha-spodumene particles of 29-200µm as taught in Rodriguez above, it therefore would have been obvious to one of ordinary skill in the art to use alpha-spodumene particles from 29-200µm as the particles in the raw material of Li in order to avoid the decrease in mineral conversion due to the fact that the contact surface between the solid and the lixiviating agent decreases (Rodriguez, [0129]), and thereby arrive at the present invention. 

Regarding claims 7 and 8, Li also teaches that the low-grade α-spodumene is added in an amount of 1 ton and the fluorine-containing additive in an amount of 1 ton, i.e., a 1:1 ratio (Li, pg. 3, Example 2). The ratio of Li overlaps with the ratio of wherein the fluorine solid compound is NaF, and the molar ratio (aluminosilicate:NaF) is between 1:1 and 1:2.5 of claim 7 and wherein the fluorine solid compound is KF, and the molar ratio (aluminosilicate:KF) is between 1:1 and 1:2.5 of claim 8 of the present invention. 

Regarding claim 9, regarding the fluorine solid compound is NH4HF2, and the molar ratio (aluminosilicate:NH4HF2) is between 1:3.0 and 1:19, it would have been obvious to one of ordinary skill in the art to select a concentration ratio of aluminosilicate:NH4HF2 to be 1:3.0 to 1:19 in Li in order to select a concentration to form the intermediate compounds due to routine optimization of the lithium pyrometallurgy process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.  

Alternatively, the claim further limits the fluorine solid compound is NH4HF2, and the molar ratio (aluminosilicate:NH4HF2) is between 1:3.0 and 1:19, which is an optional embodiment of claim 1 (i.e., using NaF, KF, or NH4HF2 as the solid fluorine) and therefore not  required. As such, claim 19 is rejected based on similar reasons as claim 1.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738